Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  			          Information Disclosure Statement
	The prior art documents submitted by applicant in the Information disclosure Statements filed on 5/13/19 and 1/15/20 have been considered and made of record (noted attached copy of form PTO-1449). 								It is noted that the foreign patent has been considered to the best of the ability of the examiner without benefit of translation.
	
        Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 7, and 10-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moeller et al (2006/0203330).
Regarding claims 1-4, 7, and 10-12, Moeller et al discloses ophthalmic surgical microscope having focus offset comprises a microscope section which uses an imaging element to image an eye to be examined in order to magnify and observe the eye to be examined (corresponding to the surgical microscope main body having an image sensor described in paragraphs [0033], [0037] of Moeller et al); a holding section for holding the microscope section (corresponding to the holding arm described in paragraph [0033] of Moeller et al);
a front lens insertion/extraction unit for inserting/extracting, on the optical axis of the microscope section, a front lens for observing the posterior segment of the eye to be examined (corresponding to the holding section described in paragraph [0037] of Moeller et al, which is provided with an eye observation loupe and a beam exchange/image inversion system and is capable of rotating about an axis and moving into and out of the observation optical path of the surgical microscope. Further, Moeller et al (paragraph [0038]) also describes the feature in which an intermediate image, which is generated by the eye observation loupe and is inverted with respect to the fundus of the eye, is made an erect image by the beam exchange/image inversion system); and
a control device which, when the front lens is inserted on the optical axis of the microscope section by the front lens insertion/extraction unit, performs AF control for focusing the microscope section on the image forming position of the image of the 

 		         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Moeller et al (2006/0203330) in view of Gaida (2008/0084540).

Gaida, however, discloses ophthalmic surgical microscope in which an optometric loupe holding section is moved above the eye of a patient in a direction recognized to be the optical axis direction by using an electric motor to drive the drive section of the optometric loupe holding section (see paragraph [0028]).
	Because Moeller et al and Gaida are both from the same field of endeavor, the purpose of viewing sharply the image as disclosed by Gaida would have been recognized as an art pertinent art of Moeller et al.
It would have been obvious, therefore, at the time the invention was made to a person having skill in the art to construct the ophthalmic surgical microscope, such as the one disclosed by Moeller et al, with the rotation axis section is configured to be movable on the holding section, and by moving the rotation axis section on the holding section to move the front 20lens holding member under control from the control apparatus, the position in the optical axis direction of the microscope section of the front lens is adjusted, such as disclosed by Gaida for the purpose of viewing sharply the image.
 
				   Allowable Subject Matter		
	Claims 5, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

3/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872